The prosecution in this case originated in the county court upon affidavit and warrant. From a judgment of conviction therein, this appellant appealed to the circuit court and was there tried upon a complaint filed by the solicitor wherein, under several alternative averments, he was charged with violating the prohibition law of the state. He was again convicted by a verdict of the jury, and judgment of conviction was duly pronounced and entered.
The insistence that the judgment is void is wholly without merit. Nor is there any merit in the exception reserved to an excerpt of the court's oral charge. The charge as a whole was full, fair, and explicit.
There was direct evidence of three witnesses, state law enforcement officers, to the effect that this appellant sold, to state witness Brown, one half gallon of whisky and delivered it to the car in which four men were traveling, and that Brown paid defendant $5 for the whisky.
The defendant denied that he sold the whisky and offered testimony tending to show that at the time and place where the sale was alleged to have been made he was not present, but was at other places many miles from the place testified to by the state's witnesses. This conflict in the evidence made a jury question. We are of the opinion that the evidence adduced was ample to justify the verdict of the jury and to support the judgment of conviction.
The insistences of error on this appeal are few. None contain merit. This is so clearly manifest they need not be discussed.
Affirmed.